1    STEVEN H. YUSTER, State Bar No. 188444
     KULUVA, ARMIJO & GARCIA
2    555 S. Flower Street · Suite 600
     Los Angeles, California 90071
3    (213) 612-5335 · Fax: (213) 612-5712
4    Attorneys for Plaintiff
     Federal Insurance Company
5

6

7                           UNITED STATES DISTRICT COURT
8                         CENTRAL DISTRICT OF CALIFORNIA
9

10   FEDERAL INSURANCE COMPANY as                       CASE NO. 8:19-cv-00619-JLS-ADS
     subrogee of Nexgen Pharma Inc.,
11                                                      STIPULATED PROTECTIVE
           Plaintiff,                                   ORDER1
12
                  vs.                                   District Judge:   Hon. Josephine L.
13                                                                        Staton
     SONOCO PLASTICS INC.; SONOCO                       Courtroom:        10A
14   PRODUCTS COMPANY; and DOES 1                       Magistrate Judge: Hon. Autumn D.
     through 25, inclusive,                                               Spaeth
15                                                      Courtroom:        6B
           Defendants.                                  Complaint Filed: February 22, 2019
16                                                      Trial Date:       TBD
17

18
     1.    A.     PURPOSES AND LIMITATIONS
19
           Discovery in this action is likely to involve production of confidential,
20
     proprietary, or private information for which special protection from public disclosure
21
     and from use for any purpose other than prosecuting this litigation may be warranted.
22
     Accordingly, the parties hereby stipulate to and petition the Court to enter the
23
     following Stipulated Protective Order. The parties acknowledge that the Order does
24
     not confer blanket protections on all disclosures or responses to discovery and that the
25
     protection it affords from public disclosure and use extends only to limited information
26
     or items that are entitled to confidential treatment under the applicable legal principals.
27
     The parties further acknowledge, as set forth in Section 12.3, below, that this
28

     1
      This Stipulated Protective Order is based substantially on the model protective order
     provided under Magistrate Judge Autumn D. Spaeth’s Procedures.
1    Stipulated Protective Order does not entitle them to file confidential information under
2    seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
3    standards that will be applied when a party seeks permissions from the court to file
4    material under seal.
5          B.     GOOD CAUSE STATEMENT
6          This action involves the specialty pharmaceutical industry, which is highly
7    competitive, and is likely to involve trade secrets, customer pricing lists and other
8    valuable research, development, commercial, financial, technical, confidential and/or
9    proprietary information for which special protection from public disclosure and from
10   use for any purpose other than prosecution of this action is warranted. Such
11   confidential and proprietary materials and information consist of, among other things,
12   disclosure of costs of production and manufacturing products (including, but not
13   limited to Polyetylene Glycol) of Nexgen Pharma Inc., methods of production, the
14   names and identifying information of material suppliers, and associated costs, clients
15   and customers of Nexgen Pharma, Inc., and the prices paid, billed, or invoiced for
16   specific lots or quantities of any such products of Nexgen Pharma Inc., whether
17   previously disclosed or to be disclosed, as well as confidential business or financial
18   information, information regarding business practices, or other confidential research,
19   development, or commercial information, information otherwise generally unavailable
20   to the public, or which may be privileged or otherwise protected from disclosure under
21   state or federal statutes, court rules, case decisions, or common law.
22         Accordingly, to expedite the flow of information, to facilitate the prompt
23   resolution of disputes over confidentiality of discovery materials, to adequately protect
24   information the parties are entitled to keep confidential, to ensure that the parties are
25   permitted reasonable necessary uses of such material in preparation for and in the
26   conduct of trial, to address their handling at the end of the litigation, and serve the ends
27   of justice, a protective order for such information is justified in this matter. It is the
28
                                                 2
                                                        STIPULATED PROTECTIVE ORDER
                                                          CASE NO. 8:19-CV-00619-JLS-ADS
1    intent of the parties that information will not be designated as confidential for tactical
2    reasons and that nothing be so designated without a good faith believe that it has been
3    maintained in a confidential non-public manner, and there is good cause why it should
4    not be part of the public record of this case.
5    2.    DEFINITIONS
6          2.1    Action: This pending Federal Court lawsuit entitled Federal Insurance
7    Company v. Sonoco Plastics Inc., et al., Case No. 8:19-cv-00619-JLS-ADS.
8          2.2    Challenging Party: a Party or Non-Party that challenges the designation of
9    information or items under this Order.
10         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
11   it is generated, stored or maintained) or tangible things that qualify for protection
12   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
13   Statement.
14         2.4    Counsel: Outside Counsel of Record or House Counsel (as well as their
15   support staff).
16         2.5    Designating Party: a Party or Non-Party that designates information or
17   items that it produces in disclosures or in responses to discovery as
18   “CONFIDENTIAL.”
19         2.6    Disclosure or Discovery Material: all items or information, regardless of
20   the medium or manner in which it is generated, stored, or maintained (including among
21   other things, testimony, transcripts, and tangible things), that are produced or generated
22   in disclosures or responses to discovery in this matter.
23         2.7    Expert: a person with specialized knowledge or experience in a matter
24   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
25   expert witness or as a consultant in this Action.
26         2.8    House Counsel: attorneys who are employees of a party to this Action.
27   House Counsel does not include Outside Counsel of Record or any other outside
28
                                                3
                                                         STIPULATED PROTECTIVE ORDER
                                                           CASE NO. 8:19-CV-00619-JLS-ADS
1    counsel.
2          2.9    Non-Party: any natural person, partnership, corporation, association, or
3    other legal entity not named as a Party to this action.
4          2.10 Outside Counsel of Record: attorneys who are not employees of a party to
5    this Action but are retained to represent or advise a party to this Action and have
6    appeared in this Action on behalf of that party or are affiliated with a law firm which
7    has appeared on behalf of that party, and includes support staff.
8          2.11 Party: any party to this Action, including all of its officers, directors,
9    employees, consultants, retained experts, and Outside Counsel of Record (and their
10   support staffs).
11         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
12   Discovery Material in this Action.
13         2.13 Professional Vendors: persons or entities that provide litigation support
14   services (e.g. photocopy, videotaping, translating, preparing exhibits or
15   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
16   their employees and subcontractors.
17         2.14 Protected Material: any Disclosure or Discovery Material that is
18   designated as “CONFIDENTIAL.”
19         2.15 Receiving Party: a Party that received Disclosure or Discovery Material
20   from a Producing Party.
21   3.    SCOPE
22         The protections conferred by this Stipulation and Order cover not only Protected
23   Material (as defined above), but also (1) any information copied or extracted from
24   Protected Material; (2) all copies, excerpts, summaries or compilations of Protected
25   Material; and (3) any testimony, conversations, or presentations by Parties or their
26   Counsel that might reveal Protected Material. However, the protections conferred by this
27   Stipulation and Order do not cover the following information: (a) any information that is in

28
                                                4
                                                       STIPULATED PROTECTIVE ORDER
                                                         CASE NO. 8:19-CV-00619-JLS-ADS
1    the public domain at the time of disclosure to a Receiving Party or becomes part of the

2    public domain after its disclosure to a Receiving Party as a result of publication not

3    involving a violation of this Order, including becoming part of the public record through

4    trial or otherwise; and (b) any information known to the Receiving Party prior to the

5    disclosure or obtained by the Receiving Party after the disclosure from a source who

6    obtained the information lawfully and under no obligation of confidentiality to the

7    Designating Party. Any use of Protected Material at trial shall be governed by a separate

8    agreement or order.

9           Any use of Protected Material at trial shall be governed by the orders of the trial
10   judge. This Order does not govern the use of Protected Material at trial.
11   4.     DURATION
12          Even after final disposition of this litigation, the confidentiality obligations
13   imposed by this Order shall remain in effect under a Designating Party agrees
14   otherwise in writing or a court order directs. Final disposition shall be deemed to be
15   the later of (1) dismissal of all claims and defenses in this Action, with or without
16   prejudice; and (2) final judgment hereinafter the completion and exhaustion of all
17   appeals, rehearings, remands, trials, or reviews of this Action, including the time limits
18   for filing any motions or applications for extension of time pursuant to applicable law.
19   5.     DESIGNATING PROTECTED MATERIAL
20          5.1    Exercise of Restraint and Care in Designating Material for Protection.
21   Each Party or Non-Party that designates information or items for protection under this
22   Order must take care to limit any such designation to specific material that qualifies
23   under appropriate standards. The Designating Party must designate for protection only
24   those parts of material, documents, items, or oral or written communications that
25   qualify so that other portions of the material, documents, items, or communications for
26   which protection is not warranted are not swept unjustifiably within the ambit of this
27   Order.
28
                                                  5
                                                         STIPULATED PROTECTIVE ORDER
                                                           CASE NO. 8:19-CV-00619-JLS-ADS
1          If it comes to a Designating Party’s attention that information or items that I
2    designated for protection do not qualify for protection, that Designating Party must
3    promptly notify all other Parties that it is withdrawing the inapplicable designation.
4          5.2    Manner and Timing of Designations. Except as otherwise provided in this
5    Order (see, e.g. second paragraph of section 5.2(a) below), or as otherwise stipulated
6    or order, Disclosure or Discovery Material that qualifies for protection under this
7    Order must be clearly so designated before the material is disclosed or produced.
8          Designation in conformity with this Order requires;
9          (a)    for information in document form (e.g., paper or electronic documents,
10   but excluding transcripts or depositions or other pretrial or trial proceedings), that the
11   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
12   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
13   portion or portions of the material on a page qualifies for protection, the Producing
14   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
15   markings in the margins).
16         A Party or Non-Party that makes original documents available for inspection
17   need not designate them for protection until after the inspecting Party has indicated
18   which documents it would like copied and produced. During the inspection and before
19   designation, all the material available for inspection shall be deemed
20   “CONFIDENTIAL.” After the inspecting party has identified the documents it wants
21   copied and produced, the Producing Party must determine which documents, or
22   portions thereof, qualify for protection under this Order. Then, before producing the
23   specific documents, the Producing Party must affix the “CONFIDENTIAL legend” to
24   each page that contains Protected Material. If only a portion or portions of the material
25   on a page qualifies for protection, the Producing Party also must clearly identify the
26   protection portion(s) (e.g., by making appropriate markings in the margins).
27         (b)    For testimony given in depositions that that the Designating Party identify
28
                                                6
                                                       STIPULATED PROTECTIVE ORDER
                                                         CASE NO. 8:19-CV-00619-JLS-ADS
1    the Disclosure or Discovery Material on the record, before the close of the deposition
2    all protected testimony.
3          (c)     for information produced in some form other than documentary and for
4    any other tangible items, that the Producing Party affix in a prominent place on the
5    exterior of the container or containers in which the information is stored the legend
6    “CONFIDENTIAL.” If only a portion or portions of the information warrants
7    protection, the Producing Party, to the extent practicable, shall identify the protected
8    portion(s).
9          5.3     Inadvertent Failures to Designate. An inadvertent failure to designate
10   qualified information or items does not, standing alone, waive the Designating Party’s
11   right to secure protection under this Order for such material. Upon timely correction of
12   a designation, the Receiving Party must make reasonable efforts to assure that the
13   material is treated in accordance with the provisions of this Order.
14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
15         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s Scheduling
17   Order.
18         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
19   resolution process under Local Rule 37.1 et seq. or follow the procedures for informal,
20   telephone discovery hearings on the Court’s website.
21         6.3     Burden of Persuasion. The burden of persuasion in any such challenge
22   shall be on the Designating party. Frivolous challenges, and those made for an
23   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
24   other parties) may expose the Challenging Party to sanctions. Unless the Designating
25   Party has waived or withdrawn the confidentiality designation, all parties shall
26   continue to afford the material in question the level of protection to which it is entitled
27   under the Challenged Party’s designation until the Court rules on the challenge.
28
                                                7
                                                       STIPULATED PROTECTIVE ORDER
                                                         CASE NO. 8:19-CV-00619-JLS-ADS
1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
2          7.1    Basic Principles. A Receiving party may use Protected Material that is
3    disclosed or produced by another Party or by a Non-Party in connection with this
4    Action only for prosecuting, defending, or attempting to settle this Action. Such
5    Protected Material may be disclosed only to the categories of persons and under the
6    conditions described in this Order. When the Action has been terminated, a Receiving
7    Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
8          Protected Material must be stored and maintained by a Receiving Party at a
9    location and in a secure manner that ensures that access is limited to the person
10   authorized under this Order.
11         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
12   ordered by the court or permitted in writing by the Designating Party, a Receiving
13   Party may disclose any information or item designated “CONFIDENTIAL” only to:
14         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
15   employees of said Outside Counsel of Record to whom it is reasonably necessary to
16   disclose the information for this Action;
17         (b)    the officers, directors, and employees (including House Counsel) of the
18   Receiving Party to whom disclosure is reasonably necessary for this Action;
19         (c)    Experts (as defined in this Order) of the Receiving Party to whom
20   disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgement and Agreement to be Bound” (Exhibit A);
22         (d)    the court and its personnel;
23         (e)    court reports and their staff;
24         (f)    professional jury and trial consultants, mock jurors, and Professional
25   vendors to whom disclosure is reasonably necessary for this Action and who have
26   signed the “Acknowledgement and Agreement to be Bound” (Exhibit A);
27         (g)    the author and recipient of a document containing the information or a
28
                                                   8
                                                       STIPULATED PROTECTIVE ORDER
                                                         CASE NO. 8:19-CV-00619-JLS-ADS
1    custodian or other person who otherwise possessed or knew the information;
2          (h)    during the depositions, witnesses, and attorneys for witnesses, in the
3    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
4    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
5    not be permitted to keep any confidential information unless they sign the
6    “Acknowledge and Agreement to be Bound” (Exhibit A), unless otherwise agreed by
7    the Designating Party or ordered by the court. Pages of transcribed deposition
8    testimony or exhibits to depositions that reveal Protected Material may be separately
9    bound by the court reporter and may not be disclosed to anyone except as permitted
10   under this Stipulated Protected Order; and
11         (i)    any mediator or settlement officer, and their supports personnel, mutually
12   agreed upon by any of the parties engaged in settlement discussions.
13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
14         OTHER LITIGATION
15         If a party is served with a subpoena or a court order issued in other litigation that
16   compels disclosure of any information or items designated in this Action as
17   “CONFIDENTIAL,” that Party must:
18         a)     promptly notify in writing the Designating Party. Such notification shall
19   include a copy of the subpoena or court order;
20         b)     promptly notify in writing the party who caused the subpoena or order to
21   issue in the other litigation that some or all of the material covered by the subpoena or
22   order is subject to this Protective Order. Such notification shall include a copy of this
23   Stipulated Protective Order; and
24         c)     cooperate with respect to all reasonable procedures sought to be pursue by
25   the Designating Party whose Protected Material may be affected.
26         If the Designating Party timely seeks a protective order, the Party served with
27   the subpoena or court order shall not produce any information designated in this action
28
                                                9
                                                      STIPULATED PROTECTIVE ORDER
                                                        CASE NO. 8:19-CV-00619-JLS-ADS
1    as “CONFIDENTIAL” before a determination by the court from which the subpoena
2    or order issued, unless the Party has obtained the Designating Party’s permission or a
3    court so orders. The Designating party shall bear the burden and expense or seeking
4    protection in that court of its confidential material and nothing in these provisions
5    should be construed as authorizing a Receiving Party in this Action to disobey a lawful
6    directive from another court.
7    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
8          IN THIS LITIGATION
9          (a)      The terms of this Order are applicable to information produced by a Non-
10   Party in this Action and designated as “CONFIDENTIAL.” Such information
11   produced by Non-Parties in connection with this litigation is protected by the remedies
12   and relief provided by this Order. Nothing in these provisions should be construed as
13   prohibiting a Non-Party from seeking additional protections.
14         (b)      In the event that a Party is required, by a valid discovery request, to
15   produce a Non-Party’s confidential information in its possession, and the Party is
16   subject to an agreement with the Non-Party not to produce the Non-Party’s
17   confidential information, then the Party shall:
18               (1) promptly notify in writing the Requesting party and the Non-Party that
19   some or all of the information requested is subject to a confidentiality agreement with
20   a Non-Party;
21               (2) promptly provide the Non-Party with a copy of the Stipulated Protected
22   Order in this Action, the relevant discovery request(s), and a reasonably specific
23   description of the information requested; and
24               (3) make the information requested available for inspection by the Non-
25   Party, if requested.
26         (c)      If the Non-Party fails to seek a protective order from this court within 14
27   days of receiving the notice and accompanying information, the Receiving party may
28
                                                 10
                                                        STIPULATED PROTECTIVE ORDER
                                                          CASE NO. 8:19-CV-00619-JLS-ADS
1    produce the Non-Party’s confidential information responsive to the discovery request.
2    If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
3    any information in its possession or control that is subject to the confidentiality
4    agreement with the Non-Party before a determination by the court. Absent a court
5    order to the contrary, the Non-Party shall bear the burden and expense seeking
6    protection in this court of its Protected Material.
7    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
8          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
9    Protected Material to any person or in any circumstance not authorized under this
10   Stipulated Protected Order, the Receiving Party must immediately (a) notify in writing
11   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
12   all unauthorized copies of the Protected Material, (c) inform the person or persons to
13   whom unauthorized disclosures were made of all the terms of this Order, and (d)
14   request such person or persons to execute the “Acknowledgement and Agreement to be
15   Bound” that is attached hereto as Exhibit A.
16   11.   INADVERTENT PRODUCTION OF PRIVILEDGED OR OTHERWISE
17         PROTECTED MATERIAL
18         When a Producing Party gives notice to Receiving Parties that certain
19   inadvertently produced material is subject to a claim of privilege or other protection,
20   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
21   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
22   may be established in an e-discovery order that provides for production without prior
23   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
24   parties reach an agreement on the effect of disclosure of a communication or
25   information covered by the attorney-client privilege or work product protection, the
26   parties may incorporate their agreement in the stipulated protective order submitted to
27   the court.
28
                                               11
                                                       STIPULATED PROTECTIVE ORDER
                                                         CASE NO. 8:19-CV-00619-JLS-ADS
1    12.   MISCELLANEOUS
2          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
3    person to seek its modification by the Court in the future.
4          12.2 Right to Assert Other Objections. By stipulating to the entry of this
5    Protective Order, no Party waives any right it otherwise would have to object to
6    disclosing or producing any information or item on any ground not addressed in this
7    Stipulated Protective Order. Similarly, no Party waives any right to object on any
8    ground to use in evidence of any of the material covered by this Protective Order.
9          12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
11   only be filed under seal pursuant to a court order authorizing the sealing of the specific
12   Protected Material at issue. If a Party’s request to file Protected Material under seal is
13   denied by the court, then the Receiving Party may file the information in the public
14   record unless otherwise instructed by the court.
15   13.   FINAL DISPOSITION
16         After the final disposition of this Action, as defined in Section 4, within 60 days
17   of a written request by the Designating Party, each Receiving Party must return all
18   Protected Material to the Producing Party or destroy such material. As used in this
19   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
20   summaries, and any other format reproducing or capturing any of the Protected
21   Material. Whether the Protected Material is returned or destroyed, the Receiving party
22   must subject a written certification to the Producing Party (and, if not the same person
23   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
24   category, where appropriate) all the Protected Material that was returned or destroyed
25   and (2) affirms that the Receiving party has not retained any copies, abstracts,
26   compilations, summaries or any other format reproducing or capturing any of the
27   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
28
                                               12
                                                        STIPULATED PROTECTIVE ORDER
                                                          CASE NO. 8:19-CV-00619-JLS-ADS
1    archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
2    legal memoranda, correspondence, deposition and trial exhibits, expert reports,
3    attorney work product, and consultant and expert work product, even if such materials
4    contain Protected Material. Any such archival copies that contain or constitute
5    Protected Material remain subject to this Protective Order as set forth in section
6    4(DURATION).
7

8    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
9

10   DATED: June 19, 2019                    KULUVA, ARMIJO & GARCIA
11

12                                                 /s/ Steven H. Yuster
                                             Steven H. Yuster
13                                           Attorneys for Plaintiff Federal Insurance
                                             Company
14

15
     DATED: June 19, 2019                    COZEN O’CONNOR

16

17                                                 /s/ Amy B. Alderfer
                                             Amy B. Alderfer
18
                                             Brett N. Taylor
                                             Attorneys for Defendants Sonoco Plastics Inc.
19
                                             and Sonoco Products Company

20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21

22
     DATED: June 20, 2019
23

24
                                                   /s/ Autumn D. Spaeth
25                                           Hon. Autumn D. Spaeth
                                             United States Magistrate Judge
26

27

28
                                               13
                                                      STIPULATED PROTECTIVE ORDER
                                                        CASE NO. 8:19-CV-00619-JLS-ADS
1                                          EXHIBIT “A”
2               ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
3

4          I,                                                     , [print or type full name] of
5                               [print or type full address], declare under penalty of perjury
6    that I have read in its entirety and understand the Stipulated Protective Order that was
7    issued by the United States District Court for the Central District of California on
8                               [date] in the case of Federal Insurance Company v. Sonoco
9    Plastics Inc., et al. 8:19-cv-00619-JLS-ADS. I agree to comply with and to be bound
10   by all the terms of this Stipulated Protective Order and I understand and acknowledge
11   that failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any information or
13   item that is subject to this Stipulated Protective Order to any person or entity in strict
14   compliance with the provisions of this Order.
15         I further agree to submit to the jurisdiction of the United States District Court for
16   the Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint
19   [print or type full name] of                                               [print or type
20   address and telephone number] as my California agent for service of process in
21   connection with this action or any proceedings related to enforcement of this
22   Stipulated Protected Order.
23   Dated:
24   City and State where sworn and signed:
25   Printed Name:
26   Signature:
27

28
                                               14
                                                       STIPULATED PROTECTIVE ORDER
                                                         CASE NO. 8:19-CV-00619-JLS-ADS
